AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page 1 of l



                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                          v.                                                        (For Offenses Committed On or After November 1, 1987)


                       Luis Enrique Rivera-Luna                                                     Case Number: 3: 19-mj-23822

                                                                                                    Carol n L Oli er
                                                                                                    Defendant's Attorney


REGISTRATION NO. 89129298
                                                                                                                                          SEP 1 8 2019
THE DEFENDANT:
 1ZJ pleaded guilty to count(s) _l:__:::of:...:::C.::om:::tp'.'.:la::i::nt'.__ _ _ _ _ _ _ _ _ _---f-E;ooci:i;LHtER=fKl/,,HuM<.sS1.F1,D:«1s"'T'1:RlF1c'-<:T:t.c~owuoRRiT11111tl
 •   was found guilty to count(s)                                                                     BY                                                       DEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                                                  Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                        I
 •      The defendant has been found not guilty on count(s)
                                                                                         -------------------
 •      Count(s)
                     ------------------
                                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                   ,I
                                   ,IB, TIME SERVED                                          • ________ days
 IZI    Assessment: $10 WAIVED 12:1 Fine: WAIVED
 12:1   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Wednesday, September 18, 2019



Received        _ _ _ _ ____::="''------
                DUSM
                                                                                                UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                                   3:19-mj-23822
